Citation Nr: 1102498	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-30 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of a right 
ankle strain.

2.  Entitlement to service connection for residuals of a right 
shoulder strain, as secondary to the service-connected chronic 
right olecranon bursitis with degenerative joint disease and 
tendonitis (hereinafter, right elbow disability).

3.  Entitlement to a compensable disability rating for tendonitis 
of the right wrist. 

4.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement to 
service connection for depression, claimed as secondary to 
multiple service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 
1979. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of multiple rating actions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In November 2010, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge (VLJ).  
A transcript of that hearing has been associated with the 
Veteran's claims folder.

The issues of entitlement to a compensable disability rating for 
tendinitis of the right wrist and whether new and material 
evidence has been received sufficient to reopen a previously 
denied claim for service connection for depression are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A chronic right ankle disability was not shown until three 
decades after separation from active duty and has not been shown 
by competent medical, or competent and credible lay, evidence of 
record to be related to the Veteran's active duty.  

2.  The competent evidence of record does not indicate that the 
Veteran's service-connected right elbow disability caused or 
aggravated a right shoulder disability.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or aggravated by 
active military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

2.  A right shoulder disability is not due to, the result of, or 
aggravated by, the  service-connected right elbow disability.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible 
for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the issues adjudicated herein 
and what the evidence in the claims file shows, or fails to show, 
with respect to these claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an application 
for "service connection," therefore, VA is required to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters to the Veteran 
in June 2007 (right ankle) and November 2008 (right shoulder).  
These letters informed the Veteran of what evidence was required 
to substantiate the service connection claims adjudicated herein 
and of his and VA's respective duties for obtaining evidence.  
The letters also informed the Veteran as to the law pertaining to 
the assignment of a disability rating and effective date as the 
Court required in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable AOJ decision.  
Because VCAA notice in this case was accomplished prior to the 
initial AOJ adjudication that denied the claim, the timing of the 
notice complies with the express requirements of the law as found 
by the Court in Pelegrini.  In short, the record indicates that 
the Veteran received appropriate and timely notice pursuant to 
the VCAA.

Moreover, the VCAA also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate the 
claims adjudicated herein and that there is no reasonable 
possibility that further assistance would aid in substantiating 
such issues.  In particular, the record contains the Veteran's 
service treatment records, VA outpatient medical records, private 
treatment records, statements from the Veteran, and multiple VA 
examination reports.  

During the November 2010 hearing, the Veteran stated that he has 
been receiving private medical treatment from Dr. W.T.P. since 
2007.  See the hearing transcript, pages 6, 8.  The record does 
not contain any treatment records from Dr. W.T.P. prior to 2008.  
While the RO specifically requested the Veteran to authorize VA 
to obtain the treatment records from Dr. W.T.P. in October 2008, 
he has not done so.  Nor has the Veteran submitted a complete set 
of his private treatment records dating back to 2007.  See 38 
U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].  The Court has held that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the 
Board finds that a remand to accord the agency of original 
jurisdiction another opportunity to procure such records is not 
necessary.  

Also, in July 2003, the Veteran asked a medical professional to 
complete a functional capacity test form for benefits from the 
Social Security Administration (SSA).  The Board is aware that 
VA's duty to assist includes obtaining SSA records when 
appropriate.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
[VA's duty to assist includes obtaining records from SSA and 
giving appropriate consideration and weight in determining 
whether to award or deny VA disability compensation benefits].  
However, VA's duty to obtain records only applies to records that 
are "relevant" to the claim.  See 38 U.S.C.A. § 5103A(b)(1); 
see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" as 
"evidence having any tendency to make the existence of any fact 
that is of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence").  In this case, there is no indication that the 
functional capacity test was completed, what disability the 
Veteran was seeking SSA benefits for, or that he ever submitted a 
claim for such benefits. 

In short, in the absence of any indication that the Veteran 
applied for benefits from the SSA, and the absence of any 
suggestion from the Veteran and his representative that such 
records (if they do exist) refer to the disabilities on appeal, 
remanding the case to obtain SSA records would serve no useful 
purpose.  See Brock v. Brown, 10 Vet. App. 155, 161-162 (1997) 
[VA is not obligated to obtain records which are not pertinent to 
the issue on appeal].  As the Court has stated, VA's "duty to 
assist is not a license for a 'fishing expedition' to determine 
if there might be some unspecified information which could 
possibly support the claim."   See Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992).  

Also, as the Board will discuss in detail in its analysis below, 
the Veteran was provided with VA examinations in October 2007 and 
December 2008.  The reports of these examinations reflect that 
the examiners reviewed the Veteran's past medical history, 
recorded his current complaints, conducted appropriate physical 
examinations, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  
Supporting rationale was also provided for the opinions 
proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board 
therefore concludes that the examinations are adequate for 
adjudication purposes.  See 38 C.F.R. § 4.2 (2010).  

In his December 2007 notice of disagreement, the Veteran argued 
that the October 2007 VA examination was inadequate because, 
contrary to what was reported by the VA examiner, he (the 
Veteran) did complain of right ankle pain during his 1979 
separation examination and the examiner's opinion was therefore 
based on inaccurate information.  As discussed in detail below, 
the VA examiner based her opinion on more than the Veteran's 
separation examination and provided detailed reasons and bases 
for her opinion which are consistent with the evidence contained 
in the claims folder.  Moreover, while the Board acknowledges 
that the Veteran indicated that he "painful joints" at the time 
of his separation examination, he also indicated that he did not 
have any foot trouble.  A physician who reviewed the Veteran's 
self-report of medical history did not indicate that a right 
ankle disability existed, and a clinical evaluation conducted at 
the time of his separation did not reveal any right ankle 
disabilities. 

To the extent that the Veteran is now contending that he 
complained of right ankle pain during his separation examination, 
such statements are far outweighed by the negative separation 
examination, including the Veteran's own report of medical 
history. See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  Such records are more 
reliable, in the Board's view, than the Veteran's unsupported 
assertion of events now over three decades past.  The Veteran's 
memory may have been dimmed with time.  In addition, his recent 
statements have been made in connection with his claim for 
monetary benefits from the government.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an interested 
party; personal interest may, however, affect the credibility of 
the evidence].

Additionally, the Board notes that the October 2007 VA examiner 
reviewed "old radiology orders" and stated that the Veteran had 
an X-ray of his ankle at the Minneapolis VA Medical Center in 
1994 but that the report is unclear as to which ankle was being 
examined.  The record on appeal includes treatment reports from 
1993 documenting left ankle pain and a 1993 left ankle X-ray 
report in connection with the Veteran's then pending claim of 
entitlement to service connection for a left ankle disability 
(which was denied in 1994).  The record does not include the 1994 
X-ray report referenced by the VA examiner.  

Accordingly, while the Board has considered remanding the 
Veteran's case in an attempt to obtain the missing X-ray report, 
the Board finds that the VA examiner clearly indicated that the 
record does not specify which ankle was being examined and that 
she did not rely on the record in forming her opinion.  In 
addition, while not determinative of the Board's decision, the 
record does indicate that the Veteran was seeking treatment and 
compensation for a left ankle disability at that time and that it 
is reasonable to assume that the missing X-ray report addresses 
her left ankle.  Nevertheless, based on the examiner's statement 
that the 1994 X-ray report does not identify which ankle is being 
examined, the Board finds that the treatment record is not 
relevant and that a remand to obtain such treatment record is not 
warranted.  See Brock, supra.

The VA examiner who conducted the December 2008 examination also 
examined the Veteran in February 2010 for issues which are not 
before the Board.  Following this examination, the Veteran 
indicated that he believed that the examiner was biased against 
him.  Specifically, the Veteran stated: "I have filed complaints 
[against the VA examiner] in the past and the first thing he 
asked me during my exam was if I remembered him.  He also did not 
want my wife with me during the exam . . . [and] became 
confrontational when I was unable to complete tasks he asked me 
to do."  In September 2010, the Veteran's representative argued 
that the examiner had acted inappropriately and that a new 
examination, conducted by a different clinician, was required.  
The Board agrees with the Veteran's representative that fairness 
and courtesy must at all times be shown to applicants by all 
employees whose duties bring them in contact with claimants.  
However, the record does not indicate that the December 2008 
examination is inadequate or that the examiner conducted himself 
in an inappropriate manner.  

As noted above, the Veteran has complained that the December 2008 
VA examiner conducted himself in an inappropriate manner while 
performing an examination in February 2010.  This examination did 
not address any of the issues currently on appeal and the Board 
need not address the adequacy of that 2010 examination.  While 
the Veteran had indicated that he had "filed complaints" 
against the VA examiner in the past, he did not describe the 
source of his complaints, and the Board is unable to find any 
evidence of bias in the December 2008 VA examiner's report.  The 
examination report is a model of professionalism, and the Board 
does not discern any exaggeration or judgmental attitude on the 
part of the examiner.  While the Board acknowledges that the 
examiner indicated that "[t]he Veteran's extreme pain behaviors 
and lack of range of motion are not supported by diagnostic 
testing," such a finding does not demonstrate bias on the part 
of the examiner.  Indeed, this is not the only medical record to 
indicate that the Veteran's complaints were out of proportion to 
the objective evidence.  See a January 2004 VA treatment record.  
As noted above, the December 2008 VA examiner's opinion was 
thoroughly explained and consistent with the evidence of record. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
that no further development is required to comply with the duty 
to assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He exercised the option of a 
hearing and was afforded one in November 2010 as detailed in the 
Introduction.  Thus, the Board will proceed to a decision.  

II.  Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic." When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim. 
There must be competent medical evidence, unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a claimed disorder, 
there must be (1) competent and credible evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
decision as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999). 

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when such are 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2010).

Also, service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, or 
aggravated by, a service-connected disease or injury.  
See 38 C.F.R. § 3.310 (2010); see also Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a service-
connected condition is compensable under 38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A claim for secondary service connection requires evidence of (1) 
a current disability; (2) a service-connected disability; and (3) 
a connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

	A. Right Ankle

With respect to the first Hickson element, the Veteran has been 
diagnosed with osteoarthritis in the right ankle.  See a November 
2007 VA treatment report; see also October 2007 VA examination.  
Evidence of a current disability has therefore been demonstrated. 

With respect to the second Hickson element, the Veteran's service 
treatment records indicate that he injured his right ankle in May 
1977.  Although the Veteran's separation examination revealed 
that he had no ankle abnormalities, the service treatment records 
clearly indicate the presence of an in-service injury.  The 
second Hickson element has therefore been met. 

With respect to the third Hickson element, the Veteran was 
afforded a VA examination in October 2007.  After reviewing the 
claims folder and examining the Veteran, the examiner stated that 
the Veteran was treated in service for an "isolated incident of 
right ankle pain" and that there were no complaints of pain 
until "early 2007 when he subjectively reported an old 
fracture." The examiner concluded that "due to the lack of 
chronicity of illness and no evidence of an ongoing right ankle 
problem post military, the Veteran's current . . . osteoarthritis 
of the right ankle . . . is less likely as not related to his in-
service injury." 

In a March 2008 treatment report, Dr. W.T.P. reported that the 
Veteran "sustained [an] injury to his right ankle that is 
service connected."  As evidenced by the Board's adjudication of 
this matter, Dr. W.T.P.'s statement is clearly incorrect.  To the 
extent that this can be construed as an indication that the 
Veteran's ankle should be service-connected, the March 2008 
treatment record does not provide any rationale as to why the 
Veteran's right ankle disability is related to service.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value 
of a physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."]; see also Hernandez- Toyens v. West, 11 
Vet. App. 379, 382 (1998) [the failure of the health care 
provider to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence].  Accordingly, and for 
these reasons, the Board finds that the October 2007 VA 
examination is more probative than Dr. W.T.P.'s March 2008 
conclusion.  

To the extent that the Veteran contends that a medical 
relationship exists between his right ankle disability and 
service, any such statements offered in support of the Veteran's 
claim do not constitute competent evidence and cannot be accepted 
by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Specifically, the record 
does not indicate that the Veteran has the requisite medical 
experience or training necessary to opine on complex matters such 
as the etiology of his right ankle disability. 

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and continuity 
of symptomatology.  However, there are no medical records 
indicating that the Veteran had right ankle problems for nearly 
three decades after he separated from service (e.g., long after 
the end of the one year presumptive period found in 38 C.F.R. 
§ 3.309(a)).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised]; see also 
Voerth v. West, 13 Vet. App. 117, 120-21 (1999) [there must be 
medical evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which a 
lay person's observation is competent].  

While the Board is cognizant that the Veteran has stated that he 
has had right ankle pain since separating from service, the Board 
finds his statements to be not credible based on the negative 
separation examination, the lack of complaints or treatment for a 
right ankle disability for three decades after he separated from 
service, and the October 2007 VA examiner's description of the 
Veteran's in-service injury as "isolated."  Continuity of 
symptomatology after service has therefore not been demonstrated.  
Accordingly, Hickson element (3) has not been met, and the 
Veteran's claim fails on this basis alone.

In sum, for the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a right 
ankle disability.  The benefit of the doubt rule is not for 
application because the evidence is not in relative equipoise.  
Entitlement to service connection for a right ankle disability is 
denied. 

      B.  Right Shoulder

As an initial matter, the Board observes that the Veteran has not 
contended that his right shoulder disability is directly due to 
his military service.  Moreover, there is nothing in the 
Veteran's service treatment records or elsewhere in the claims 
folder which even remotely suggest that such is the case.  
Instead, the Veteran has consistently alleged that his right 
shoulder disability is the result of service-connected right 
elbow disability.  During the November 2010 hearing, the Veteran 
stated that overuse of his right elbow has resulted in a 
limitation of motion in his right shoulder.  See the hearing 
transcript, page 7; see also a June 2010 treatment report from 
Dr. W.T.P.  The Board's discussion will therefore be devoted 
exclusively to the matter of secondary service connection.

With respect to the first Wallin element, the Veteran was 
diagnosed with a right shoulder strain during the December 2008 
VA examination.  Evidence of a current disability has therefore 
been demonstrated.  

With respect to the second Wallin element, evidence of a service-
connected disability, the Veteran was granted service connection 
for a right elbow disability by the RO in a December 2007 
decision.

With respect to the third Wallin element, after reviewing the 
Veteran's clams folder and providing a physical examination, the 
December 2008 VA examiner found that the Veteran's right shoulder 
disability was "not the result of any service related 
conditions" and is "unrelated to his right elbow condition."  
In reaching this conclusion, the examiner stated that the Veteran 
injured his right shoulder in November 2008 when he "reflexively 
grabbed for a [cast iron] skillet that was on fire."  See also a 
November 2008 treatment record describing right shoulder pain 
beginning four months prior.  The Board notes that the VA 
examiner's opinion is consistent with the evidence of record 
which fails to discuss a right shoulder disability prior to 
November 2008. 

In contrast to the December 2008 VA examiner's opinion, in a June 
2010 treatment report, Dr. W.T.P. stated that the Veteran's right 
shoulder disability "is consistent with [his report of an in-
service injury where] he was playing basketball, got caught and 
landed on his elbow, [and has been] compensating because of his 
elbow injury."  Upon review, Dr. W.T.P.'s statement is clearly 
based on the Veteran's reported history.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) ["a bare transcription of a lay 
history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional"].

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the Court 
reaffirmed that, in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the Veteran that have been found to be inaccurate.  
The Board may not, however, disregard a medical opinion solely on 
the rationale that the medical opinion was based on a history 
given by the veteran.  In this case, while the June 2010 report 
from Dr. W.T.P. was based on the history provided by the Veteran, 
he did not adequately explain thirty year gap between the 
Veteran's separation from service and his first complaints of 
right shoulder pain or the impact of his November 2008 right 
shoulder injury.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) [the failure of the physician to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence].

Because of its reliance on Veteran's medical history including a 
review of service treatment records and post service treatment 
records, the Board finds the opinion of the December 2008 VA 
examiner to be more probative than the June 2010 treatment report 
from Dr. W.T.P. who did not explain the basis of his opinion or 
review the Veteran's claims folder.  In addition, the December 
2008 VA examiner's conclusion appears to be congruent with the 
objective medical record over several decades, which does not 
contain evidence indicating that a right shoulder disability 
existed prior to his November 2008 injury.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998) [In adjudicating a claim, the Board is charged with the 
duty to assess the credibility and weight given to evidence].

To the extent that the Veteran contends that a relationship 
exists between his right shoulder disability and his service-
connected right elbow disability, any such statements offered in 
support of the Veteran's claim do not constitute competent 
evidence and cannot be accepted by the Board.  See Espiritu, 
supra.  Indeed, the evidence of record does not indicate that the 
Veteran has the medical training or experience necessary to 
comment on complicated medial questions such as the etiology of 
his right shoulder disability. 

In sum, for the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a right shoulder 
disability claimed, as secondary to service-connected right elbow 
disability.  Rather, the competent evidence of record indicates 
that the Veteran's right shoulder disability is due to his post 
service November 2008 injury wherein he attempted to lift a cast 
iron skillet.  The benefit sought on appeal is accordingly 
denied. 


ORDER

Entitlement to service connection for residuals of a right ankle 
strain is denied.

Entitlement to service connection for residuals of a right 
shoulder strain, as secondary to a service-connected right elbow 
disability, is denied.


REMAND

In a September 2008 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for depression.  The 
same decision also granted an initial noncompensable (zero 
percent) disability rating for tendonitis of the right wrist.  
The Veteran disagreed with these decisions in August 2009 and a 
statement of the case was issued in October 2009.  The Veteran 
attempted to perfect his appeal in January 2010 with the 
submission of a VA Form 9. 

In a February 2010 letter, the RO informed the Veteran that his 
VA Form 9 was not timely filed and that the September 2008 rating 
decision (as to the denial of his claim for service connection 
for depression and as to the assignment of the noncompensable 
rating for the service-connected right wrist tendonitis) was 
final.  Instead, the RO accepted the Veteran's VA Form 9 as a new 
claim.  Accordingly, in an August 2010 rating action, the RO 
adjudicated, and denied, the issue of whether new and material 
evidence has been received sufficient to reopen a previously 
denied claim for service connection for depression, claimed as 
secondary to multiple service-connected disabilities.  Also, at 
that time, the RO readjudicate the issue of entitlement to a 
compensable rating for the service-connected right wrist 
tendonitis.  

In November 2010, the undersigned Acting VLJ received testimony 
as to the Veteran's right wrist and depression claims.  The 
Veteran's oral testimony has been transcribed into written 
format.  The Board accepts the Veteran's testimony as a timely 
notice of disagreement.  

In this regard, the Board acknowledges that the pertinent 
regulation specifically states that the Notice of Disagreement 
"must be filed with the Department of Veterans Affairs office 
from which the claimant received notice of the determination 
being appealed unless notice has been received that the 
applicable Department of Veterans Affairs records have been 
transferred to another Department of Veterans Affairs office.  In 
that case, the Notice of Disagreement . . . must be filed with 
the Department of Veterans Affairs office which has assumed 
jurisdiction over the applicable records."  38 C.F.R. § 20.300 
(2010).  In the present case, the Veteran's testimony was 
provided at a videoconference hearing in which he, and his 
representative, were at the RO that had rendered the appealed 
August 2010 rating action.  Accordingly, the Board finds that the 
requirements of 38 C.F.R. § 20.300 have been met in this case.  

A statement of the case (SOC) pertaining to the Veteran's claims 
of entitlement to a compensable rating for right wrist tendonitis 
and of whether new and material evidence has been received 
sufficient to reopen a previously denied claim of depression, has 
not been issued.  In Manlincon v. West, 12 Vet. App. 238 (1999), 
the Court held that, where a notice of disagreement is filed but 
a SOC has not been issued, the Board must remand the claim to the 
agency of original jurisdiction so that a SOC may be issued.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case pertaining to 
the issues of entitlement a compensable 
disability rating for right wrist tendonitis 
and whether new and material evidence has 
been received sufficient to reopen a 
previously denied claim for service 
connection for depression, claimed as 
secondary to multiple service-connected 
disabilities.  In connection therewith, the 
Veteran should be provided with appropriate 
notice of his appellate rights.  These issues 
should be returned to the Board only if the 
Veteran perfects a timely appeal of the 
August 2010 denial of these claims.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


